

115 HR 6162 IH: To amend the Commodity Exchange Act to exempt certain small entities dealing in foreign exchange that serve small- and medium-sized businesses from certain capital and margin requirements, and for other purposes.
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6162IN THE HOUSE OF REPRESENTATIVESJune 20, 2018Mrs. Love (for herself and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Exchange Act to exempt certain small entities dealing in foreign exchange
			 that serve small- and medium-sized businesses from certain capital and
			 margin requirements, and for other purposes.
	
 1.Applicability of capital and margin requirements to counterpartiesSection 4s(e)(4) of the Commodity Exchange Act (7 U.S.C. 6s(e)(4)) is amended— (1)by striking counterparty qualifies and inserting the following: “counterparty—
				
 (A)qualifies;  (2)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (B) (i)is a money transmitter (as defined in section 1010.100(ff)(5) of title 31, Code of Federal Regulations (or any successor regulation)) that—
 (I)is regulated by a State, the District of Columbia, or a territory or possession of the United States for financial adequacy;
 (II)is registered in accordance with section 1022.380 of title 31, Code of Federal Regulations (or any successor regulation); and
 (III)enters only into swaps exclusively for the purpose of offsetting risks generated from foreign currency contracts with an entity that is not a financial end user (as defined in section 23.151 of title 17, Code of Federal Regulations (or any successor regulation)); and
 (ii)has total assets of $1,000,000,000 or less on the last day of its most recent fiscal year.. 